Citation Nr: 0829153	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In July 2008, the veteran testified via videoconference 
before the undersigned Acting Veterans Law Judge.  A copy of 
the hearing transcript is of record and has been reviewed.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of hearing loss of the 
right ear; sensorineural hearing loss of the right ear was 
not exhibited within the first post-service year; and there 
is no competent evidence relating hearing loss of the right 
ear to his active service, to include exposure to noise.  

2.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of tinnitus, and there 
is no competent evidence relating tinnitus to his active 
service, to include exposure to noise.


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by service, and sensorineural hearing loss may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
cases where notice is not provided until after the initial 
unfavorable decision,  VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

VCAA notice pertinent to the service connection claim for 
hearing loss of the right ear was satisfied prior to the 
initial unfavorable decision by way of an April 2006 letter.  
Thereafter, another VCAA letter was sent to the veteran in 
October 2007 which addressed both issues on appeal.  These 
letters fully addressed all notice elements.  Those letters 
informed the veteran of what evidence was required to 
substantiate his service connection claims, and of the 
veteran's and VA's respective duties for obtaining evidence. 

With respect to the Dingess requirements, in January and 
October 2007, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  

Although complete VCAA notice was not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Subsequent to the last 
VCAA letter dated in October 2007, the RO readjudicated the 
issues by way of an April 2008 supplemental statement of the 
case.  The veteran was then given another 60 days to respond.  
The appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service personnel records are unavailable.  
According to a deferred rating decision dated in May 2007, 
the RO requested the veteran's personnel records.  In 
response, the National Personnel Records Center (NPRC) 
indicated, in September 2007, that the veteran's service 
personnel records may have been destroyed in accidental fire 
that occurred at the NPRC in St. Louis, Missouri, in 1973.  
As such, the Board finds that additional attempts to secure 
the service personnel records would be futile.  In cases such 
as this, however, where the service records are unavailable, 
VA has a heightened duty to assist the veteran with his 
claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records, VA and private medical evidence, an article 
titled "Hearing and Hearing Loss," and lay statements.  The 
veteran was also provided an opportunity to set forth his 
contentions during a video hearing in July 2008.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Legal Criteria and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
if manifest to a compensable degree within one year after 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2007).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the veteran contends that he developed hearing loss of 
the right ear and tinnitus as a result of exposure to noise 
while on active duty.   He reports that while on active duty, 
when constructing power lines, he and his fellow service 
members used dynamite to get through rock in order to set 
poles.  He states that this occurred monthly.  His DD-214 
shows that his military occupational specialty was a field 
wireman.  

There is objective evidence of current hearing loss of the 
right ear and complaints of tinnitus.  The record contains a 
September 2000 private ear, nose, and throat (ENT) report 
showing a diagnosis of sensorineural hearing loss of the 
right ear, in pertinent part; speech discrimination on the 
right was 60 percent.  The examination report also shows 
complaints of, and a reported history of, tinnitus.  

The veteran's service records do not contain any references 
to hearing loss or tinnitus.  On pre-induction examination in 
July 1951 and separation examination in June 1953, the 
veteran's hearing was found to be normal on both the 
whispered voice tests.  Also, there were no complaints, 
treatment, or diagnoses of tinnitus.  

There is also no competent medical evidence of sensorineural 
hearing loss of the right ear within the first post-service 
year.  The Board also observes that the veteran did not 
mention any hearing or tinnitus problems in a dental claim 
for compensation which he filed with the VA shortly after 
discharge from service in October 1953.  

The first objective evidence of hearing loss of right ear and 
tinnitus is the September 2000 private ENT report, dated 
approximately forty-seven years after the veteran's discharge 
from service.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The veteran is competent to report his symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  His testimony with regard to his exposure to 
demolition noise during active service has not been 
corroborated by his service records.  Further, the report of 
demolition noise exposure is not necessarily consistent with 
his MOS duties as a field wireman.  However, the Board is 
cognizant of the heightened duty in cases where the service 
personnel records are unavailable.  Nevertheless, even 
assuming arguendo that the veteran was exposed to demolition 
noise during active duty, the veteran, as a lay person, is 
not competent to offer a medical diagnosis or to assert 
medical causation of his disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Significantly, there is no competent medical evidence 
relating the veteran's hearing loss of the right ear and/or 
tinnitus to his period of active military service, to include 
the claimed noise exposure.  

The Board also observes that the September 2000 ENT report 
shows a positive history of nerve damage to the right ear 
that occurred only 4 to 5 years prior to the examination, and 
a positive history of noise exposure to jack hammers.  No 
history of exposure to demolition noise during active service 
is shown in any records.  

Further, to the extent that the veteran claims continuity of 
symptomatology since service, the Board concludes that the 
veteran's statements have less probative value than other 
evidence of record which shows that no hearing loss 
disability of the right ear and/or tinnitus for almost five 
decades post-service.  As noted, the service records indicate 
that the veteran exhibited normal hearing and no complaints 
of tinnitus upon discharge, and although a claim for 
compensation was submitted to the VA in October 1953, there 
was no mention of hearing problems and/or tinnitus.  

Moreover, as noted, any claim of having had hearing loss of 
the right ear and/or tinnitus since service is contradicted 
by the total lack of any medical evidence for many decades 
following service.  The Board concludes that contemporaneous 
medical records, such as the service records which are silent 
for complaints of hearing loss of the right ear and tinnitus 
have significantly higher probative value than the veteran's 
testimony presented many years later in support of a claim 
for monetary benefits.

For the reasons discussed above, the Board concludes that 
hearing loss of the right ear was not incurred in or 
aggravated by service, and sensorineural may not be presumed 
to have been incurred therein.  The Board also concludes that 
tinnitus was not incurred in or aggravated by service.  The 
benefit-of- the-doubt doctrine has been considered, however, 
as the preponderance of the evidence is against the claims, 
it is inapplicable in the instant appeal.  38 U.S.C.A § 
5107(b); see also Gilbert, supra.

Finally, the Board declines to obtain medical nexus opinions 
with respect to the service connection claims on appeal 
because there is no evidence of pertinent disabilities for 
years following service, and no competent opinion indicating 
the disorders may be related to service.  Thus, even though 
the veteran has been currently diagnosed with hearing loss of 
the right ear, and has complaints of tinnitus, there is no 
true indication that these disabilities are associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Given the absence of in-service evidence of hearing loss of 
the right ear and/or tinnitus, the negative separation 
examination, and the absence of pertinent diagnoses for more 
than four decades following service, any opinions relating 
hearing loss of the right ear, and tinnitus to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


